IN THE SUPREME COURT OF THE STATE OF DELAWARE

JERMAINE CARTER,                        §
                                        §
       Defendant Below,                 §   No. 183, 2022
       Appellant,                       §
                                        §   Court Below: Superior Court
       v.                               §   of the State of Delaware
                                        §
STATE OF DELAWARE,                      §   Cr. I.D. No. 0810013184
                                        §
       Appellee.                        §

                                 ORDER

      This 2nd day of August 2022, it appears to the Court that on July 6, 2022, the

Court entered an order denying the appellant’s motion to proceed in forma pauperis.

The Court ordered the appellant to pay the required filing fee by July 21, 2022, or

this appeal would be dismissed without further notice. The appellant has not paid

the filing fee as ordered; therefore, dismissal of this action is deemed to be

unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Gary F. Traynor
                                      Justice